Citation Nr: 1531120	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  07-26 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a heart condition, also claimed as chest pain.

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to July 2000.

This matter comes before the Board of Veterans' Appeals on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the request to reopen a claim for service connection for a heart condition, also claimed as chest pain, and denied entitlement to service connection for sleep apnea.  

In a March 2011 decision, the Board reopened of the claim for service connection for a heart condition.  The Board determined that further development was necessary regarding the reopened claim and the sleep apnea claim. 

The Acting Veterans Law Judge (VLJ) who conducted a July 2010 hearing prior to the March 2011 remand, retired prior to recertification to the Board.  Upon recertification, the Board apprised the Veteran of his right to a hearing before another VLJ regarding his claims.  In July 2012, the Veteran elected to exercise his right to appear at hearing before another VLJ, and the Board remanded the appeal to the AOJ in August 2012 to schedule a hearing at the RO.  

In September 2014, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran was provided an examination with a nurse practioner in May 2011.  The May 2011 examiner noted a current diagnosis of atypical chest pain and provided a positive nexus opinion.  However, pain alone cannot constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Veteran has reported chronic chest pain since separating from service.  Unfortunately, the underlying malady or condition has not been specifically identified.  Although insufficient to grant service connection, the May 2011 examiner's opinion triggers VA's duty to assist, as it shows there is potentially some relationship between the manifestations of chest pain, both in service and after separation, and a yet undiagnosed malady or condition.  

An examination by a physician is necessary, as there is insufficient medical evidence to make an informed decision on the Veteran's claim.  See 38 U.S.C. § 5103A(d) (West 2014); see also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (VA has discretion to arrange for a medical examination of the Veteran when deemed necessary to make an informed decision on the claim).

Additionally, the Veteran provided an opinion from a private provider that suggested "a possible association between sleep apnea and heart disease."  This opinion is insufficient for rating purpose as it does not provide a rationale, but it once again triggers VA's duty to assist.  Furthermore, the underlying private treatment records from this provider are not of record.  Therefore, reasonable efforts must be made to obtain these records.  Massey v. Brown, 7 Vet. App. 204 (1994); 38 C.F.R. § 3.159(c)(1).

Finally, as there is some indication that the Veteran's currently diagnosed sleep apnea may have caused or contributed to the chest pain in service and after separation, this issue inextricably intertwined with the issue of service connection for a heart condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) Furthermore, the additional evidence suggesting an etiological link between the Veteran's currently diagnosed sleep apnea and heart disease and/or hypertension was not addressed by the May 2011 examiner, and a new examination is necessary in this regard.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain treatment records from J.A.A., M.D., at the Permanente Medical Group.  Tell the Veteran that if he does not provide the authorization, he can obtain and submit the records himself.

Inform the Veteran of any records that cannot be obtained, of the efforts made to obtain them, and of what further actions will be taken with regard to his claim.  

4.  Schedule the Veteran for an examination with a physician to determine whether it is at least as likely as not that any currently diagnosed heart condition had its onset during active service (or within one year of service if the condition constitutes a chronic disease within the meaning of 38 C.F.R. § 3.309(a)) or is otherwise the result of an in-service disease or injury.

The examiner should note that the claims folder was reviewed.  The examiner should address any heart condition shown at any time since 2004.  The examiner is also specifically asked to address the accuracy of the provisional diagnosis of pericarditis in May 2001.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  

If the requested opinion cannot be provided without resorting to speculation, the examiner should explain whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of the examiner's medical knowledge or is due to the limits of medical knowledge in general.

5.  Schedule the Veteran for a new examination to determine whether his currently diagnosed sleep apnea 
at least as likely as not had its onset in service or is otherwise the result of an in-service disease or injury.  

The examiner should discuss the Veteran's in-service reports of difficulty sleeping and the associated symptoms, including dizziness and headaches, as well as his lay statements regarding the provisional diagnosis of sleep apnea following the results of an echocardiogram in May 2001.  

The examiner should opine whether the sleep apnea is proximately due to or aggravated by a condition causing chest pain. 

 If aggravated, the examiner should state whether there is medical evidence created prior to aggravation or at any time between aggravation and the current level of disability that establishes a baseline of sleep apnea prior to aggravation.  The examiner must address the evidence suggesting a possible link between sleep apnea and heart disease and/or hypertension.  

The claims file and a copy of this remand must be reviewed by the examiner.  


The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  

If a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

